Citation Nr: 0816812	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, 
was not identified during service or within the one-year 
period following the veteran's discharge from active duty, 
and the preponderance of the competent evidence is against 
finding that the veteran's current schizophrenia is causally 
related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by active military service, 
nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b) (1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
June 2004, prior to the initial adjudication of his claims in 
the August 2004 rating decision.

The VCAA letter summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the letter states, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This satisfies the fourth 
element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  As the Board concludes below that the preponderance 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 38 U.S.C.A. § 5103A (d) (2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  In this case, the 
veteran's service treatment records, including the exit 
examination, does not indicate any complaints, symptoms or 
treatment for psychoses.  In such circumstances, there is no 
duty to obtain a medical examination or opinion. McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  The statutory duty of 
VA to assist veterans in developing claims does not include a 
duty to provide a veteran with a medical examination and 
medical opinion absent a showing of a causal connection 
between his disability and his military service.  38 U.S.C.A. 
§ 5103A (a, d) (West 2002); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
medical records, and private medical records.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations 

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection will 
also be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  In addition, if a 
condition noted during service is not shown to me chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Under 38 C.F.R. § 3.307 (a) (3), a chronic disease must have 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service in order to 
warrant presumptive service connection.  The veteran's date 
of separation was November 1992.  The veteran's service 
medical records do not show symptoms of a psychosis.  His 
separation exam shows normal mental health.  The first record 
of a psychosis is in private medical records from 2002, a 
decade later.  No evidence has been submitted to indicate 
that the veteran had symptoms of psychoses within the one 
year presumptive period.  Furthermore, in May 2005, the 
veteran indicated that he had no additional information or 
evidence to submit.  Therefore psychoses cannot be presumed 
to have been incurred in service.

Absent the presumption, the claim for service connection must 
be evaluated on the merits.  In support of his claim, the 
veteran has submitted VA medical records from October 2002 to 
February 2003, private medical records from September 2002 to 
April 2004, North Carolina Department of Corrections medical 
records from October 2005 to December 2006 and service 
treatment records.  The medical evidence of record shows 
schizophrenia first diagnosed in the October 2002 private 
medical records.  Therefore, the current disability 
requirement of Hickson element (1) has been satisfied.

With regard to Hickson element (2), the evidence must show an 
in-service incurrence or aggravation of the claimed disease.  
The veteran's service treatment records do not include 
reference to a mental condition.  In fact, the first evidence 
of record that mentions a diagnosis of schizophrenia is a 
private medical record from October 2002, twenty years after 
the veteran's military service.  The evidence does not show 
in-service incurrence or aggravation of schizophrenia and 
therefore fails to meet the requirements of Hickson element 
(2) and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


